DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 7/13/22 have been received. Claims 1, 3-4,  and 15 have been amended. Claim 2 has been cancelled. Claims 16-17 are new.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/22 has been entered.
Claim Objections
4.	The objection to claim 15 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 102
5.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (US 2008/0063939) on claim(s) 1, 5, 7-10, 12, 13, and 15 is/are withdrawn because the Applicant amended the claims.

Claim Rejections - 35 USC § 103
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2008/0063939) on claims 2-4 is/are withdrawn because the Applicant amended the claims.
 
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2008/0063939) in view of Verbrugge et al. (US 2021/0066704) on claim 6 is/are withdrawn because the Applicant amended the claims.
8.	The rejection under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2008/0063939) in view of Takami et al. (US 2018/0241090) on claim 11 is/are withdrawn because the Applicant amended the claims.
9.	The rejection under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2008/0063939) in view of Takami et al. (US 2018/0241090) on claim 14 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Lightner on 7/15/22.
The application has been amended as follows.
11.	Claim 1 has been amended to: An electrode, comprising:
an active material-containing layer comprising an active material and a flat plate-shaped silicate,
wherein the active material-containing layer does not comprise a carboxymethyl cellulose,

wherein a thickness of the flat plate-shaped silicate is within a range from 0.2 nm to 100 nm,
wherein a length in a shorter direction of the flat plate-shaped silicate is within a range from 3 nm to 900 nm, and
wherein an aspect ratio of the length in the shorter direction of the flat plate-shaped silicate to [a] the thickness of the flat plate-shaped silicate is within a range from 5 to 25.
12.	Claim 12 has been amended to: The battery pack according to claim 10, comprising
a plurality of the secondary [battery] batteries, wherein
the plurality of the secondary batteries are electrically connected in series, in parallel, or in a combination of series connection and parallel connection.
13. 	Claim 17 has been amended to: The electrode according to claim 1, wherein a thickening agent is present in the active material-containing layer in a range of from 1 to 5 parts by mass[,].
Allowable Subject Matter
14.	Claims 1 and 3-17 are allowed.
15.	The following is an examiner’s statement of reasons for allowance: the invention is directed to an electrode, comprising: an active material-containing layer comprising an active material and a flat plate-shaped silicate, wherein the active material-containing layer does not comprise a carboxymethyl cellulose, wherein a thickness of the flat plate-shaped silicate is within a range from 0.2 nm to 100 nm, wherein a length in a shorter direction of the flat plate-shaped silicate is within a range from 3 nm to 900 nm, and wherein an aspect ratio of the length in the shorter direction of the flat plate-shaped silicate to the thickness of the flat plate-shaped silicate is within a range from 5 to 25.
	The prior art to Ryu et al. (US 2008/0063939) discloses an electrode, comprising: an active material-containing layer comprising an active material and a flat plate-shaped silicate, wherein the active material-containing layer does not comprise a carboxymethyl cellulose, wherein a thickness of the flat plate-shaped silicate is within a range from 0.2 nm to 100 nm, but does not disclose, teach or render obvious wherein a length in a shorter direction of the flat plate-shaped silicate is within a range from 3 nm to 900 nm, and wherein an aspect ratio of the length in the shorter direction of the flat plate-shaped silicate to the thickness of the flat plate-shaped silicate is within a range from 5 to 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724